     Case 2:18-cv-00635-TLN-CKD Document 34 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   HOWARD SCOTT,                                      No. 2:18-cv-00635-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   CALIFORNIA HEALTH CARE
     FACILITY,
15

16                      Defendant.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 11, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:18-cv-00635-TLN-CKD Document 34 Filed 03/22/21 Page 2 of 2


 1          Having reviewed the file, the Court finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The magistrate judge’s February 11, 2021 findings and recommendations are

 5   ADOPTED IN FULL; and

 6          2. This action is DISMISSED without prejudice.

 7          3. The Clerk of Court is directed to close the case.

 8   DATED: March 19, 2021

 9

10

11
                                                         Troy L. Nunley
12                                                       United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
